


Exhibit 10.5


FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS


THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment” or the “Fourth Amendment”) is made as of this 9th
day of April, 2015, by and among the seller entities party hereto (each,
individually a “Seller” and collectively the “Sellers”), and FOUNTAINS PORTFOLIO
OWNER, LLC, a Delaware limited liability company, as purchaser (“Buyer”).


R E C I T A L S:


A.    Seller and Buyer have entered into that certain Purchase and Sale
Agreement and Joint Escrow Instructions, dated as of February 18, 2015, as
amended by an Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions dated as of March 25, 2015, a Second Amendment to Purchase and Sale
Agreement and Joint Escrow Instructions dated as of April 1, 2015, and a Third
Amendment to Purchase and Sale Agreement and Joint Escrow Instructions dated as
of April 8, 2015 (together, the “Existing Agreement” and, together with this
Amendment, the “Agreement”), pursuant to which Seller agreed to sell the
Properties (as defined in the Agreement), pursuant to and in accordance with the
terms of the Agreement.


B.    Seller and Buyer have agreed to modify the Existing Agreement in certain
respects, all as more particularly set forth in this Amendment.


NOW THEREFORE, for and in consideration of the recitals set forth above and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties do hereby agree as follows:


1.Recitals. The foregoing recitals are true and correct and are incorporated
herein in their entirety.


2.Construction; Effect of Amendment. This Amendment shall be deemed a part of,
but shall take precedence over and supersede any provisions to the contrary
contained in the Agreement. Except as specifically modified hereby, all of the
provisions of the Agreement which are not in conflict with the terms of this
Amendment shall remain in full force and effect.


3.Defined Terms. All initially capitalized terms used in this Amendment shall
have the same meaning as set forth in the Agreement unless otherwise provided.


4.Purchase Price. The first sentence set forth in Section 3 of the Existing
Agreement is hereby amended and restated in its entirety to read as follows:


“The total Purchase Price for all of the Property shall be Six Hundred
Thirty-Nine Million Three Hundred Forty Thousand and no/100ths Dollars
($639,340,000.00) (‘Purchase Price’), as adjusted by the prorations and
adjustments provided elsewhere in this Agreement.”

1

--------------------------------------------------------------------------------



5.Approval of Due Diligence. Buyer’s execution and delivery of this Amendment
shall constitute Buyer’s Approval Notice pursuant to Section 6.2 of the Existing
Agreement.
6.[Intentionally Deleted].
7.Legal Descriptions. The Legal Descriptions attached as Exhibit A to the
Existing Agreement for each of the following Properties (but not any other
Properties) are hereby deleted and replaced in their entirety with Exhibits A-1
through A-4, respectively, attached hereto: (a) the Crystal Lake Property;
(b) the Bellevue Property; (c) the Sea Bluffs Property; and (d) the La Jolla
Property.
8.Tax Purchase Price Allocation. Schedule 3.5 attached hereto is hereby attached
to the Agreement as Schedule 3.5, and shall be the Tax Purchase Price Allocation
for the purposes of the Agreement.
9.Interim Bridging Documents. The third sentence of Section 11.3.3 of the
Existing Agreement is hereby amended and restated in its entirety to read as
follows: “The form of each Interim Bridging Document shall be acceptable to each
of Seller and Buyer in their reasonable good faith discretion, not to be
unreasonably withheld, conditioned or delayed, but which in any event (i) shall,
to the extent permitted by Applicable Law in the applicable jurisdiction where
the Community is located, include an indemnity for the benefit of Seller and
Seller Entities in the same form and scope as set forth in Section 16.2 of the
Agreement, and (ii) shall include language necessary to accommodate requirements
of the specific jurisdictions in which the Communities are located. For the
avoidance of doubt, but subject to clauses (i) and (ii) of the immediately
preceding sentence, it shall be unreasonable for Buyer or Seller to withhold its
consent or approval to an Interim Bridging Document with respect to a term or
condition that is considered to be customary for transactions similar to this
transaction and in the applicable jurisdiction where the Community is located.
Buyer and Seller shall use commercially reasonable efforts to finalize the forms
of all Interim Bridging Documents as soon as is reasonably practicable.”
10.Buyer Closing Conditions. The following clause (g) is hereby added to the end
of Buyer’s closing conditions set forth in Section 12.2.1 of the Existing
Agreement:
“(g)    Summit SNF Leases. Seller shall have delivered to Buyer estoppel
certificates and subordination agreements complying with the terms of (i) that
certain Amended and Restated Nursing Home Lease between Fountains Lake Pointe
Woods SL, LLC and Lake Pointe Investors, LLC, and (ii) that certain Amended and
Restated Nursing Home Lease between Fountains Boca Ciega SL, LLC and Boca Ciega
Investors, LLC.”
11.Seller Closing Deliveries. Section 13.1.10 of the Existing Agreement is
hereby renumbered “13.1.13” and new Sections 13.1.10, 13.1.11 and 13.1.12 are
hereby added to the Existing Agreement immediately after Section 13.1.9
appearing therein:
“13.1.10    Board Resignations and Appointments. (a) For the Bellevue Property,
(i) one (1) original resignation of each of Michael Hughes, Susan Nelson, Per
Bolang, Jack Warfield, Jim Gustafson and Mickey Smith as board members of
Pacific Regent Tower I Condominium Association, and (ii) one (1) original
appointment of each of the individuals designated by Buyer prior to Closing as
board members of Pacific Regent Tower I Condominium Association ; and (b) For
the Sea Bluffs Property, (i) one (1) original resignation of Michael Hughes as
board member

2

--------------------------------------------------------------------------------



of the Sea Bluffs Homeowners’ Association, and (ii) one (1) original appointment
of the individual designated by Buyer prior to Closing as a board member of the
Sea Bluffs Homeowners’ Association.
13.1.11        Side Letter Agreement (Millbrook Agency Lease). Two (2) originals
of the Side Letter Agreement re Millbrook Agency Lease substantially in the form
of Exhibit C attached to the Fourth Amendment duly executed by the applicable
Seller.
13.1.12    Health Center Lease. One (1) original of an Amended and Restated
Health Center Lease in the form of Exhibit D attached to the Fourth Amendment
duly executed by Pacific Regent Tower 1 Condominium Association, as Landlord,
and Fountains Bellevue SL, LLC, as Tenant, and, if applicable, in recordable
form.”
12.Prorations and Adjustments.
12.1    Entrance Fee License Fee Applications. Section 15.1.17 of the Existing
Agreement is hereby renumbered “Section 15.1.19” and new Sections 15.1.17 and
15.1.18 is hereby added to the Existing Agreement immediately after Section
15.1.16 appearing therein:
“15.1.17    Entrance Fee License Fee Applications. Buyer shall receive a credit
in an amount equal to the aggregate deposits that are required to be funded by
Buyer with any state in connection with obtaining any Required Governmental
Approval for any Community; provided, however, that such credit shall not exceed
Six Million and no/100 Dollars ($6,000,000.00) in the aggregate. Buyer agrees
that it shall use commercially reasonable efforts to minimize the amount of any
such deposits required to be funded in connection with obtaining Required
Governmental Approvals.
15.1.18    Diligence Deficiency Credit. Buyer shall receive a credit in the
amount of Eight Hundred Forty Thousand and no/100 Dollars ($840,000.00) to
address certain deficiencies in the Diligence Items reviewed by Buyer.”
13.Title Insurance Policies. The pro forma Owner’s Policies of Title Insurance
(together with the endorsements attached thereto) attached as Exhibit E hereto
are the Title Policies under the Agreement. Notwithstanding the foregoing, Buyer
shall have until the date that is (2) Business Days after the date hereof to
attach the proforma Owner’s Policy of Title Insurance (together with
endorsements attached thereto) for the Sea Bluffs Property (provided that the
foregoing shall not otherwise expand or modify the provisions of Section 4 of
the Agreement relating to Buyer’s review of the Commitment or Survey for the Sea
Bluffs Property).
14.[Intentionally Deleted].
15.Execution and Counterparts. This Amendment may be executed in counterpart
originals, each of which when taken together shall be deemed an original and
shall constitute one and the same instrument. Signatures of the parties hereto
on copies of this Amendment transmitted by facsimile machine or electronic mail
shall be deemed originals for all purposes hereunder, and shall be binding upon
the parties hereto.


[SIGNATURES BEGIN ON THE FOLLOWING PAGES]





3

--------------------------------------------------------------------------------








NOW THEREFORE, this Amendment has been executed as of the date and year first
above written.


BUYER:


FOUNTAINS PORTFOLIO OWNER, LLC, a Delaware limited liability company


By:
/s/ Jenny B. Neslin
Name:
Jenny B. Neslin
Title:
Associate General Counsel and Assistant Secretary





[SELLER SIGNATURES CONTINUED ON THE FOLLOWING PAGES]






--------------------------------------------------------------------------------




SELLER:


FOUNTAINS ALBEMARLE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS BOCA CIEGA SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS BRONSON PLACE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS CANTERBURY SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS CARLOTTA SL, L.P.
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS CRYSTAL LAKE AP, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS FRANKLIN SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS GREENBRIAR SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President







--------------------------------------------------------------------------------




FOUNTAINS LA CHOLLA SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS LAKE WOODS POINTE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS MILLBROOK SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS MILLBROOK AP, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS RIVERVUE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS SEA BLUFFS SL, LP
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS WASHINGTON HOUSE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President



FOUNTAINS BELLEVUE SL, LLC
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President







--------------------------------------------------------------------------------




FOUNTAINS LA JOLLA SL, LP
By:
/s/ Michael K. Casey
Name:
Michael K. Casey
Title:
Vice President















